Citation Nr: 1816160	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969 during the Vietnam War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2014, the Veteran had a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Thereafter, in July 2016, the Board remanded this claim for additional development. 


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as PTSD, is related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that his acquired psychiatric disorder is a result of his active service.  The Board agrees.

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. See 38 C.F.R. § 3.303(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

Initially, the Board notes that, as concerning the requirement that PTSD be diagnosed in accordance with the DSM-V, although 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127 and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014).  Here, the Veteran's case was certified to the Board in July 2014, and as mandated by the July 2016 Board remand, he had an additional VA examination in March 2017, showing that he met the criteria for PTSD under DSM-V.  In any event, the Board is granting the claim so there is no need for another VA examination. 

The Veteran's service treatment records are unremarkable for any complaints, symptoms, treatment or diagnosis of any psychiatric disorder while on active duty. Post-service private medical treatment records, however, indicate that the Veteran has been treated for depression as early as 2000.  Based on this evidence, the Veteran had a VA examination in June 2012.  

The examiner conceded that the Veteran was exposed to traumatic events in Vietnam evidenced by his statements that he escorted conveys and was exposed to fire and during patrols of the base, he encountered enemy combatants.  He, however, determined that the Veteran did not meet the DSM-IV criteria for PTSD because he did not endorse re-experiencing symptoms and minimal avoidance symptoms.  Instead, he diagnosed the Veteran with major depressive disorder (MDD), recurrent and mild, because of his past history of mental health treatment in 2000-2001, in which he reported that he took a medical leave from work to treat his depression.  The examiner observed that the Veteran was treated again for depression in 2011.  Moreover, the examiner noted that the Veteran received treatment for depression and anger issues more recently.  He concluded that these episodes did not appear to be temporally related to the Veteran's military experiences (as they occurred many years after his discharge).  

As mentioned above, the Board remanded this claim for additional development.  Of relevance is an October 2016 VA examination in conjunction with addendum opinions in October 2016 and March 2017.  Contrary to the previous June 2012 VA examiner's opinion, the current examiner diagnosed the Veteran with PTSD, stating that it was the only psychiatric disability the Veteran had in accordance with the DSM-V criteria.  She found the Veteran's stated stressors above credible and commented that it was more common for combat veterans to experience more symptoms after retirement.  The examiner, therefore, opined that the Veteran's PTSD was at least as likely as not related to his active duty. 

The Board acknowledges that there is conflicting medical evidence of record as to the nature of the Veteran's psychiatric disorder and its relationship to service.  Since the Veteran has been diagnosed with PTSD based on the DSM-V criteria, and the medical evidence of record shows there is a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, the Board finds that the evidence is at least in equipoise as to whether his current psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a), 3.304(f); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


